Case 1:20-cv-01399-LMB-JFA Document 11-1 Filed 03/10/21 Page 1 of 3 PageID# 48




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


DAMALI D. GORDON,

                       Plaintiff,
                                                             No. 1:20-CV-01399-LMB-JFA
v.
                                                             Hon. Leonie M. Brinkema

EMILY BREEDING, individually
and t/a AL’S STEAK HOUSE;
DOROTHY BREEDING; and
ESTATE OF JAMES BREEDING,

                       Defendants.


                              MEMORANDUM IN SUPPORT
                                 OF PLAINTIFF’S MOTION
                            FOR LEAVE TO AMEND COMPLAINT

       For reasons explained in plaintiff Damali Gordon’s response, filed March 9, 2021 (ECF

No. 9), to this Court’s order of February 23, 2021 (ECF No. 8), to show cause regarding service

of the original Complaint, the plaintiff undertook to re-examine her allegations at the request

of counsel who represents the defendants but has not yet entered an appearance. As

explained in Ms. Gordon’s response to the order to show cause, and in the joint declaration of

plaintiff’s counsel (Attachment 2 to that response), opposing counsel indicated in a

teleconference on February 8, 2021, that her clients would refuse (or she would instruct them

to refuse) to acknowledge service already completed by mail unless the complaint were

amended.

       After further investigation, the plaintiff has acquired additional credible evidence to

support her allegations under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,
Case 1:20-cv-01399-LMB-JFA Document 11-1 Filed 03/10/21 Page 2 of 3 PageID# 49




under 42 U.S.C. § 1981, and under Virginia statutory and common law. That evidence, as

described in the declaration of counsel just mentioned, includes further proof that the

defendant business in fact had more than 15 employees for purposes of Title VII’s threshold

workforce size requirement, as well as further proof that Ms. Gordon began work at the

defendant business at approximately the time alleged in her original Complaint and well

before her officially recorded start date. Ms. Gordon’s proposed First Amended Complaint

also adds additional factual allegations and legal claims regarding her treatment at the

defendants’ hands, and amends the case caption to reflect that defendant James Breeden has

in fact passed away.

        Although Fed. R. Civ. P. 15(a) provides that leave of court is not required for

amendments to a complaint that are filed before the adverse party has responded to the

original, the plaintiff submits this request for leave in case the Court deems it required in view

of the late service of the original. Leave to amend should be “freely granted when justice so

requires.” Id.; see also Arnold v. Wilson, No. 1:13-cv-900 (E.D. Va. Dec. 23, 2014) (Brinkema, J.)

(holding that Rule 15(a)(2) leave may be denied “when, for example, the proposed amendment

would be prejudicial to the opposing party, occurs after undue delay, or would be futile . . . [or]

if a newly asserted claim would change the character of the litigation”), citing Equal Rights Ctr.

v. Niles Bolton Assocs., 602 F.3d 597, 602-03 (4th Cir. 2010).

        The amendments sought here do not unduly prejudice the defendants, indeed provide

them with notice of additional factual allegations and legal claims which they may now

address in their initial responsive pleading. The proposed amendments do not impose an

undue delay, particularly given the defendants’ intentional refusal to acknowledge service

fully effectuated by mail and their insistence on an amended pleading. The amendments are




                                                    2
Case 1:20-cv-01399-LMB-JFA Document 11-1 Filed 03/10/21 Page 3 of 3 PageID# 50




not futile, but rather add to the strength of the case; and they do not change the character of

the litigation, but retain its gravamen as a civil rights action.

       Opposing counsel, Marnie E. Byrum, Esq., was asked for her consent to this motion.

Although the complaint was amended at her insistence, she took the position, likely

procedurally correct, that she could not respond to the request for consent since she had not

yet made an appearance.

       WHEREFORE, plaintiff Damali Gordon respectfully requests leave of Court, to the

extent such leave is required, to file the attached proposed First Amended Complaint.


                                                       Respectfully submitted,



                                                       _____________________________
                                                       Stephen B. Pershing
                                                       Va. Bar No. 31012
                                                       Pershing Law PLLC
                                                       1416 E Street, N.E.
                                                       Washington, D.C. 20002
                                                       (202) 642-1431 (o/m)
                                                       steve@pershinglaw.us


                                                       _____/s/______________________________
                                                       Onyebuchim Chinwah, Esq.
                                                       (Admission pro hac vice pending)
                                                       8403 Colesville Rd., Ste. 1100
                                                       Silver Spring, MD 20910
                                                       (240) 842-9292
                                                       oc@chinwahfirm.com

                                                       Counsel for plaintiff Damali D. Gordon

Dated: March 10, 2021


                                              ^   ^    ^


                                                  3
